EXHIBIT 10.2

PHILLIPS-VAN HEUSEN CORPORATION

1997 STOCK OPTION PLAN

(As Amended Through April 9, 2004)



 

1. Purpose. The purposes of the 1997 Stock Option Plan (the "Plan") are to
induce certain individuals to remain in the employ, or to continue to serve as
directors, of Phillips-Van Heusen Corporation (the "Company") and its present
and future subsidiary corporations (each a "Subsidiary"), as defined in Section
424(f) of the Internal Revenue Code of 1986, as amended (the "Code"), to attract
new individuals to enter into such employment or service and to encourage such
individuals to secure or increase on reasonable terms their stock ownership in
the Company. The Board of Directors of the Company (the "Board") believes that
the granting of stock options (the "Options") under the Plan will promote
continuity of management and increased incentive and personal interest in the
welfare of the Company by those who are or may become primarily responsible for
shaping and carrying out the long range plans of the Company and securing its
continued growth and financial success. Options granted hereunder are intended
to be either (a) "incentive stock options" (which term, when used herein, shall
have the meaning ascribed thereto by the provisions of Section 422(b) of the
Code) or (b) options which are not incentive stock options ("non- incentive
stock options") or (c) a combination thereof, as determined by the Committee
(the "Committee") referred to in Section 5 at the time of the grant thereof.

2. Effective Date of the Plan. The Plan became effective on April 29, 1997.

3. Stock Subject to Plan. 2,500,000 of the authorized but unissued shares of the
common stock, $1.00 par value, of the Company (the "Common Stock") are hereby
reserved for issue upon the exercise of Options granted under the Plan;
provided, however, that the number of shares so reserved may from time to time
be reduced to the extent that a corresponding number of issued and outstanding
shares of the Common Stock are purchased by the Company and set aside for issue
upon the exercise of Options. If any Options expire or terminate for any reason
without having been exercised in full, the unpurchased shares subject thereto
shall again be available for the purposes of the Plan.

4. Administration.

A. Except as otherwise provided in paragraph B of Section 4, the Plan shall be
administered by the Committee. Subject to the express provisions of the Plan,
the Committee shall have complete authority, in its discretion, to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to it, to
determine the terms and provisions of the respective option agreements or
certificates (which need not be identical), to determine the individuals (each a
"Participant") to whom and the times and the prices at which Options shall be
granted, the periods during which each Option shall be exercisable, the number
of shares of the Common Stock to be subject to each Option and whether such
Option shall be an incentive stock option or a non-incentive stock option and to
make all other determinations necessary or advisable for the administration of
the Plan. In making such determinations, the Committee may take into account the
nature of the services rendered by the respective individuals, their present and
potential contributions to the success of the Company and the Subsidiaries and
such other factors as the Committee in its discretion shall deem relevant. The
Committee's determination

1

on the matters referred to in this Section 4 shall be conclusive. Any dispute or
disagreement which may arise under or as a result of or with respect to any
Option shall be determined by the Committee, in its sole discretion, and any
interpretations by the Committee of the terms of any Option shall be final,
binding and conclusive.

B. The Chairman of the Board or, if the Chairman is not an executive officer of
the Company, the Chief Executive Officer of the Company or other executive
officer of the Company designated by the Committee who is also a director (the
Chairman, Chief Executive Officer or other designated executive officer being
referred to as the "Designated Director") may administer the Plan with respect
to employees of the Company or a Subsidiary (i) who are not officers of the
Company subject to the provisions of Section 16 of the Securities Exchange Act
of 1934, as amended (the "Exchange Act") and (ii) whose compensation is not
subject to the provisions of Section 162(m) of the Code. The authority of the
Designated Director and Options granted by the Designated Director shall be
subject to such terms, conditions, restrictions and limitations as may be
imposed by the Board, including, but not limited to, a limit on the aggregate
number of shares of Common Stock subject to Options that may be granted in any
one calendar year by the Designated Director to all such employees of the
Company and its Subsidiaries and a maximum number of shares that may be subject
to Options granted under the Plan in any one calendar year to any single
employee by the Designated Director. Unless and until the Board shall take
further action, the maximum number of shares of Common Stock that may be subject
to Options granted under the Plan, the Company's 2000 Stock Option Plan and any
other stock option plan then in effect in any one calendar year by the
Designated Director shall be 100,000 in the aggregate and the maximum number of
shares of Common Stock that may be subject to Options granted under the Plan,
the Company's 2000 Stock Option Plan and any other stock option plan then in
effect in any one calendar year by the Designated Director to any single
employee shall be 5,000 in the aggregate. Any actions duly taken by the
Designated Director with respect to the grant of Options to such employees shall
be deemed to have been taken by the Committee for purposes of the Plan.

5. Committee. The Committee shall consist of two or more members of the Board.
It is intended that all of the members of the Committee shall be "non-employee
directors" within the meaning of Rule 16b- 3(b)(3) promulgated under the
Exchange Act, and "outside directors" within the contemplation of Section
162(m)(4)(C)(i) of the Code. The Committee shall be appointed annually by the
Board, which may at any time and from time to time remove any members of the
Committee, with or without cause, appoint additional members to the Committee
and fill vacancies, however caused, in the Committee. A majority of the members
of the Committee shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members present at a meeting duly called and
held, except that the Committee may delegate to any one of its members the
authority of the Committee with respect to the grant of Options to any person
who shall not be an officer and/or director of the Company and who is not, and
in the judgment of the Committee may not be reasonably expected to become, a
"covered employee" within the meaning of Section 162(m)(3) of the Code. Any
decision or determination of the Committee reduced to writing and signed by all
of the members of the Committee (or by the member(s) of the Committee to whom
authority has been delegated) shall be fully as effective as if it had been made
at a meeting duly called and held.

2

6. Eligibility. An Option may be granted only to a key employee of the Company
or a Subsidiary or to a director of the Company or a Subsidiary who is not an
employee of the Company or a Subsidiary.

7. Option Prices.

A. The initial per share option price of any Option shall be the price
determined by the Committee, but not less than the fair market value of a share
of the Common Stock on the date of grant; provided, however, that, in the case
of a Participant who owns more than 10% of the total combined voting power of
the Common Stock at the time an Option which is an incentive stock option is
granted to him or her, the initial per share option price shall not be less than
110% of the fair market value of a share of the Common Stock on the date of
grant.

B. For all purposes of the Plan, the fair market value of a share of the Common
Stock on any date shall be equal to (i) the closing sale price of the Common
Stock on the New York Stock Exchange on the business day preceding such date or
(ii) if there is no sale of the Common Stock on such Exchange on such business
day, the average of the bid and asked prices on such Exchange at the close of
the market on such business day.

8. Option Term. Participants shall be granted Options for such term as the
Committee shall determine, not in excess of ten years from the date of the
granting thereof; provided, however, that, in the case of a Participant who owns
more than 10% of the total combined voting power of the Common Stock at the time
an Option which is an incentive stock option is granted to him or her, the term
with respect to such Option shall not be in excess of five years from the date
of the granting thereof.

9. Limitations on Amount of Options Granted.

A. The aggregate fair market value of the shares of the Common Stock for which
any Participant may be granted incentive stock options which are exercisable for
the first time in any calendar year (whether under the terms of the Plan or any
other stock option plan of the Company) shall not exceed $100,000.

B. No Participant shall, during any fiscal year of the Company, be granted
Options under the Plan to purchase more than 100,000 shares of the Common Stock.

10. Exercise of Options.

A. Except as otherwise determined by the Committee at the time of grant, a
Participant may not exercise an Option during the period commencing on the date
of the granting of such Option to him or her and ending on the day next
preceding the third anniversary of such date. Except as otherwise determined by
the Committee at the time of grant, a Participant may (i) during the period
commencing on the third anniversary of the date of the granting of an Option to
him or her and ending on the day next preceding the fourth anniversary of such
date, exercise such Option with respect to one-third of the shares granted
thereby, (ii) during the period commencing on such fourth anniversary and ending
on the day next preceding the fifth anniversary of the date of the granting of
such Option, exercise such Option with respect to

3

two-thirds of the shares granted thereby, and (iii) during the period commencing
on such fifth anniversary, exercise such Option with respect to all of the
shares granted thereby.

B. Except as hereinbefore otherwise set forth, an Option may be exercised either
in whole at any time or in part from time to time.

C. An Option may be exercised only by a written notice of intent to exercise
such Option with respect to a specific number of shares of the Common Stock and
payment to the Company of the amount of the option price for the number of
shares of the Common Stock so specified; provided, however, that, if the
Committee shall in its sole discretion so determine at the time of the grant of
any Option, all or any portion of such payment may be made in kind by the
delivery of shares of the Common Stock having a fair market value equal to the
portion of the option price so paid; provided, further, however, that no portion
of such payment may be made by delivering shares of the Common Stock acquired
upon the exercise of an Option if such shares shall not have been held by the
Participant for at least six months; provided, further, however, that, subject
to the requirements of Regulation T (as in effect from time to time) promulgated
under the Exchange Act, the Committee may implement procedures to allow a broker
chosen by a Participant to make payment of all or any portion of the option
price payable upon the exercise of an Option and receive, on behalf of such
Participant, all or any portion of the shares of the Common Stock issuable upon
such exercise.

D. The Board may, in its discretion, permit any Option to be exercised, in whole
or in part, prior to the time when it would otherwise be exercisable.

 

E. (1) Notwithstanding the provisions of paragraph A of this Section 10, in the
event that a Change in Control shall occur, then, each Option theretofore
granted to any Participant which shall not have theretofore expired or otherwise
been cancelled or become unexercisable shall become immediately exercisable in
full. For the purposes of this paragraph E, a "Change in Control" shall be
deemed to occur upon the first to occur of the following events:

(a) Any "person" (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act), other than a "person" who on April 9, 2004 was the
owner of at least 8% of the Voting Power (as defined below) of the securities of
the Company having Voting Power, becomes a "beneficial owner," as such term is
used in Rule 13d-3 promulgated under the Exchange Act, of securities with at
least (x) one-quarter but less than one-half of the Voting Power of securities
having Voting Power, unless such acquisition has been approved in advance by at
least three-quarters of the Incumbent Board (as defined in clause (b) below
taking into account the provisos) or (y) one-half of the Voting Power of the
securities of the Company having Voting Power;

(b) Individuals who, as of April 9, 2004, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to April
9, 2004 whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent

4

Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person (as
defined below) other than the Board;

(c) Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
"Business Combination"), in each case unless, following such Business
Combination, (w) all or substantially all of the Persons that were the
beneficial owners of the outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") and the Voting Power of the securities of
the Company having Voting Power, immediately prior to such Business Combination,
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Voting Power of the
securities of the Company having Voting Power, as the case may be (there being
excluded from securities held by such security holders of the corporation
resulting from the Business Combination, but not from the securities with Voting
Power of the corporation resulting from such Business Combination, any
securities with Voting Power received by Affiliates (as defined below) of such
other company in exchange for securities of such other company or, if such other
company is the surviving company and its securities remain unchanged, any
securities of such other company with Voting Power held by an Affiliate of such
other company immediately prior to the Business Combination), (x) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the then- outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined Voting Power of the then- outstanding voting securities of such
corporation, except to the extent that such ownership existed in the Company
prior to the Business Combination, and (y) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination, whichever occurs first; or

(d) Approval by the stockholders of the Company of (A) a liquidation of all or
substantially all of the Company's assets or (B) a dissolution of the Company.

Notwithstanding the foregoing, "Change in Control" with respect to any
Participant shall be as defined in the Participant's employment agreement, if
any, with the Company or a Subsidiary, unless such employment agreement provides
otherwise. For the purposes of this paragraph (1), (i) the term "Affiliate"
shall mean any Person that directly, or indirectly through one or more

5

intermediaries, controls, or is controlled by, or is under common control with,
any other Person, (ii) the term "Person" shall mean any individual, partnership,
firm, trust, corporation or other similar entity, (iii) "Company" shall include
any entity that succeeds to all or substantially all of the business of the
Company, and (iv) "Voting Power" shall mean general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation.

(2) In the event that a Change of Control shall occur, then, from and after the
time of such event, neither the provisions of this Section 10(e) nor any of the
rights of any Participant hereunder shall be modified or amended in any way.

F. Notwithstanding any other provision of the Plan to the contrary, including,
but not limited to, the provisions of paragraph D of Section 10, if any
Participant shall have effected a Hardship Withdrawal from a 401(k) Plan
maintained by the Company and/or one or more of the Subsidiaries, then, during
the period of one year commencing on the date of such Hardship Withdrawal, such
Participant may not exercise any Option using cash. For the purpose of this
paragraph F, a "Hardship Withdrawal" shall mean a distribution to a Participant
provided for in Reg. § 1.401(k)-1(d)(1)(ii) promulgated under Section
401(k)(2)(B)(i)(IV) of the Code or an analogous provision of the Puerto Rico
Internal Revenue Code of 1994, as amended (the "Puerto Rico Code") and the
regulations promulgated thereunder, and a "401(k) Plan" shall mean a plan which
is a "qualified plan" within the contemplation of Section 401(a) of the Code or
an analogous provision of the Puerto Rico Code which contains a "qualified cash
or deferred arrangement" within the contemplation of Section 401(k)(2) of the
Code or an analogous provision of the Puerto Rico Code.

11. Transferability. No Option shall be assignable or transferable except by
will and/or by the laws of descent and distribution and, during the life of any
Participant, each Option granted to him or her may be exercised only by him or
her.

12. Termination of Employment or Service. Except as otherwise determined by the
Committee, in the event a Participant leaves the employ, or ceases to serve as a
director, of the Company and the Subsidiaries, whether voluntarily or otherwise
but other than by reason of his or her death or retirement, each Option
theretofore granted to him or her which shall not have theretofore expired or
otherwise been cancelled shall, to the extent exercisable on the date of such
termination of employment or service and not theretofore exercised, terminate
upon the earlier to occur of (x) the expiration of (i) 30 days after the date of
such Participant's termination of employment or cessation of service, if such
option was granted on or prior to December 18, 2001 or (ii) 90 days after the
date of such Participant's termination of employment or cessation of service, if
such option was granted after December 18, 2001; and (y) the date of termination
specified in such Option. Notwithstanding the foregoing, except as otherwise
determined by the Committee, if a Participant is terminated for cause (as
defined herein), each Option theretofore granted to him or her which shall not
have theretofore expired or otherwise been cancelled shall, to the extent not
theretofore exercised, terminate forthwith. Except as otherwise determined by
the Committee, in the event a Participant leaves the employ, or ceases to serve
as a director, of the Company and the Subsidiaries by reason of his or her
retirement, each Option theretofore granted to him or her which shall not have
theretofore expired or otherwise been cancelled shall become immediately
exercisable in full and shall, to the extent not theretofore exercised,
terminate upon the earlier to occur of the expiration of three years after the
date of such retirement and the date of termination specified in such Option.
Except as otherwise determined

6

by the Committee, in the event a Participant's employment, or service as a
director, with the Company and the Subsidiaries terminates by reason of his or
her death, each Option theretofore granted to him or her which shall not have
theretofore expired or otherwise been cancelled shall become immediately
exercisable in full and shall, to the extent not theretofore exercised,
terminate upon the earlier to occur of the expiration of three months after the
date of the qualification of a representative of his or her estate and the date
of termination specified in such Option. For purposes of the foregoing, (a) the
term "cause" shall mean: (i) the commission by the Participant of any act or
omission that would constitute a crime under federal, state or equivalent
foreign law, (ii) the commission by the Participant of any act of moral
turpitude, (iii) fraud, dishonesty or other acts or omissions that result in a
breach of any fiduciary or other material duty to the Company and/or the
Subsidiaries, (iv) continued alcohol or other substance abuse that renders the
Participant incapable of performing his or her material duties to the
satisfaction of the Company and/or the Subsidiaries or (v) as defined in the
Participant's employment agreement, if any, with the Company or a Subsidiary and
(b) the term "retirement" shall mean (i) the termination of a Participant's
employment with the Company and all of the Subsidiaries (A) other than for cause
or by reason of his or her death and (B) on or after the earlier to occur of (I)
the first day of the calendar month in which his or her 65th birthday shall
occur and (II) the date on which he or she shall have both attained his or her
55th birthday and completed 10 years of employment with the Company and/or the
Subsidiaries or (ii) the termination of a Participant's service as a director
with the Company and all of the Subsidiaries (A) other than for cause or by
reason of his or her death and (B) on or after the first day of the calendar
month in which his or her 65th birthday shall occur.

13. Adjustment of Number of Shares. In the event that a dividend shall be
declared upon the Common Stock payable in shares of the Common Stock, the number
of shares of the Common Stock then subject to any Option and the number of
shares of the Common Stock reserved for issuance in accordance with the
provisions of the Plan but not yet covered by an Option and the number of shares
set forth in paragraph B of Section 9 shall be adjusted by adding to each share
the number of shares which would be distributable thereon if such shares had
been outstanding on the date fixed for determining the stockholders entitled to
receive such stock dividend. In the event that the outstanding shares of the
Common Stock shall be changed into or exchanged for a different number or kind
of shares of stock or other securities of the Company or of another corporation,
whether through reorganization, recapitalization, stock split-up, combination of
shares, sale of assets, merger or consolidation in which the Company is the
surviving corporation, then, there shall be substituted for each share of the
Common Stock then subject to any Option and for each share of the Common Stock
reserved for issuance in accordance with the provisions of the Plan but not yet
covered by an Option and for each share of the Common Stock referred to in
paragraph B of Section 9, the number and kind of shares of stock or other
securities into which each outstanding share of the Common Stock shall be so
changed or for which each such share shall be exchanged. In the event that there
shall be any change, other than as specified in this Section 13, in the number
or kind of outstanding shares of the Common Stock, or of any stock or other
securities into which the Common Stock shall have been changed, or for which it
shall have been exchanged, then, if the Committee shall, in its sole discretion,
determine that such change equitably requires an adjustment in the number or
kind of shares then subject to any Option and the number or kind of shares
reserved for issuance in accordance with the provisions of the Plan but not yet
covered by an Option and the number or kind of shares referred to in paragraph B
of Section 9, such adjustment shall be made by the Committee and shall be
effective and binding for all purposes of the Plan and of each stock

7

option agreement or certificate entered into in accordance with the provisions
of the Plan. In the case of any substitution or adjustment in accordance with
the provisions of this Section 13, the option price in each stock option
agreement or certificate for each share covered thereby prior to such
substitution or adjustment shall be the option price for all shares of stock or
other securities which shall have been substituted for such share or to which
such share shall have been adjusted in accordance with the provisions of this
Section 13. No adjustment or substitution provided for in this Section 13 shall
require the Company to sell a fractional share under any stock option agreement
or certificate. In the event of the dissolution or liquidation of the Company,
or a merger, reorganization or consolidation in which the Company is not the
surviving corporation, then, except as otherwise provided in the second sentence
of this Section 13, each Option, to the extent not theretofore exercised, shall
terminate forthwith.

14. Purchase for Investment, Withholding and Waivers. Unless the shares to be
issued upon the exercise of an Option by a Participant shall be registered prior
to the issuance thereof under the Securities Act of 1933, as amended, such
Participant will, as a condition of the Company's obligation to issue such
shares, be required to give a representation in writing that he or she is
acquiring such shares for his or her own account as an investment and not with a
view to, or for sale in connection with, the distribution of any thereof. In the
event of the death of a Participant, a condition of exercising any Option shall
be the delivery to the Company of such tax waivers and other documents as the
Committee shall determine. In the case of each non- incentive stock option, a
condition of exercising the same shall be the entry by the person exercising the
same into such arrangements with the Company with respect to withholding as the
Committee may determine.

15. No Stockholder Status. Neither any Participant nor his or her legal
representatives, legatees or distributees shall be or be deemed to be the holder
of any share of the Common Stock covered by an Option unless and until a
certificate for such share has been issued. Upon payment of the purchase price
thereof, a share issued upon exercise of an Option shall be fully paid and
non-assessable.

16. No Restrictions on Corporate Acts. Neither the existence of the Plan nor any
Option shall in any way affect the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock or the rights thereof, or dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding whether of a similar character or otherwise.

17. No Employment Right. Neither the existence of the Plan nor the grant of any
Option shall require the Company or any Subsidiary to continue any Participant
in the employ of the Company or such Subsidiary.

18. Termination and Amendment of the Plan. The Board may at any time terminate
the Plan or make such modifications of the Plan as it shall deem advisable;
provided, however, that the Board may not without further approval of the
holders of a majority of the shares of the Common Stock present in person or by
proxy at any special or annual meeting of the stockholders, increase the number
of shares as to which Options may be granted under the Plan

8

(as adjusted in accordance with the provisions of Section 13), or change the
class of persons eligible to participate in the Plan, or change the manner of
determining the option prices. Except as otherwise provided in Section 13, no
termination or amendment of the Plan may, without the consent of the Participant
to whom any Option shall theretofore have been granted, adversely affect the
rights of such Participant under such Option. The Committee may not, without
further approval of the holders of a majority of the shares of the Common Stock
present in person or by proxy at any special or annual meeting of the
stockholders, amend any outstanding Option to reduce the option price, or cancel
any outstanding Option and contemporaneously award a new Option to the same
optionee for substantially the same number of shares at a lower option price.

19. Expiration and Termination of the Plan. The Plan shall terminate on April
28, 2007 or at such earlier time as the Board may determine. Options may be
granted under the Plan at any time and from time to time prior to its
termination. Any Option outstanding under the Plan at the time of the
termination of the Plan shall remain in effect until such Option shall have been
exercised or shall have expired in accordance with its terms.

20. Options for Outside Directors.

A. A director of the Company who is not an employee of the Company or a
Subsidiary (an "Outside Director") shall be eligible to receive, in addition to
any other Option which he or she may receive pursuant to Section 6, an annual
Option. Except as otherwise provided in this Section 20, each such Option shall
be subject to all of the terms and conditions of the Plan.

B. I. At the first meeting of the Board immediately following each Annual
Meeting of the Stockholders of the Company, each Outside Director shall be
granted an Option, which shall be a non-incentive stock option, to purchase
10,000 shares of the Common Stock. Notwithstanding the foregoing, an Outside
Director may not receive a grant under this Section 20 for any year if and to
the extent such Outside Director receives a grant of options to purchase Common
Stock under any other Company stock option plan then in effect solely for his or
her services as a director of the Company for such year and the aggregate number
of shares of Common Stock issuable upon the exercise of all such options granted
for such year would exceed 10,000.

II. The initial per share option price of each Option granted to an Outside
Director shall under this Section 20 be equal to the fair market value of a
share of the Common Stock on the date of grant.

III. The term of each Option granted to an Outside Director shall be ten years
from the date of the granting thereof.

IV. All or any portion of the payment required upon the exercise of an Option
granted to an Outside Director may be made in kind by the delivery of shares of
the Common Stock having a fair market value equal to the portion of the option
price so paid.

C. The provisions of this Section 20 may not be amended except by the vote of a
majority of the members of the Board and by the vote of a majority of the
members of the Board who are not Outside Directors.

9